 TRW ELECTRONIC COMPONENT DIVISION21TRW Electronic Component Division,TRW, Inc.andInternationalBrotherhood of ElectricalWorkers,AFL-CIO,Petitioner.Case 38-RC-318January 5,1968DECISION AND CERTIFICATION OFRESULTS OF ELECTIONBY CHAIRMAN MCCULLOCH AND MEMBERSFANNING AND JENKINSPursuant to a stipulation for certification uponconsent election filed on December 12, 1966, andapproved on January 3, 1967, an election by secretballot was conducted on January 20, 1967, underthe direction and supervision of the RegionalDirector for Region 13 among the employees in thestipulated unit. At the conclusion of the election,the parties were furnished with a tally of ballots, ofwhich 227 were for, and 342 against, the Petitioner.Thereafter, the Petitioner filed timely objections toconduct affecting the results of the election.In accordance with the National Labor RelationsBoard Rules and Regulations and Statements ofProcedure, Series 8, as amended, the Acting Re-gional Director conducted an investigation and, onAugust 25, 1967, issued and duly served on theparties his report on objections in which he recom-mended that objections 2(a) and (4)(b) be sustained.Accordingly, the Acting Regional Director furtherrecommended that the election be set aside.Thereafter, the Employer filed timely exceptions tothe Acting Regional Director's Report.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.Upon the entire record in this case, the boardfinds:1.The Employer is engaged in commerce withinthe meaning of the Act and it will effectuate the pol-icies of the Act to assert jurisdiction herein.2.The Petitioner is a labor organization claimingto represent certain employees of the Employer.3.A question affecting commerce exists con-cerning the representation of the employees of theEmployer within the meaning of Sections 9(c)(1)and 2(6) and (7) of the Act.4.The parties stipulated, and we find, that thefollowing employees constitute a unit appropriatefor the purpose of collective bargaining within themeaning of Section 9(b) of the Act: All full-timeproduction and maintenance employees at the Wat-seka, Illinois, plant, including lead people, inspec-tion, shipping and receiving, and plant clerical em-ployees, excluding technical employees, office cler-ical employees, guards, and supervisors as definedin the Act.5.The Board has considered the RegionalDirector's Report, and the Employer's exceptionsthereto, and hereby makes the following findingswith respect to the Petitioner's objections. IIn its objection 2(a), the Union contended thatthe Employer's timing of the announcement of thedate of theannualChristmas dinner and its grantingthe employees an extra hour off the last workingday before Christmas were calculated to influencethe employees in their choice of a bargainingrepresentative.The Employer informed the employees on Wed-nesday,December 14, 1966, that a Christmasdinner for the entire Company would be held onFriday, December 23, from 12:30 p.m. until 1:30p.m. Employees would be allowed to clock out at1:30 and be paid for the remainder of the shift-ap-proximately 3 hours. Prior to 1966 dinners wereheld on a departmental basis on various days duringthe week before Christmas, and employees wereusually excused from work about 2 hours before theend of the shift on the last working day beforeChristmas.The Acting Regional Director found that the tim-ing of the announcement, the granting of the addi-tional hour off for which payment was made, andthe inclusion of an appeal for the employees' "loyal-ty" in the announcement constituted objectionableconduct which warranted setting the election aside.We disagree. We do not find the timing of the an-nouncement to constitute objectionable conductsince it was made a full month before the electionand had to be made, as it was, prior to the week be-fore Christmas during which the dinners would-nor-mally have been held. Further, not only is the Em-ployer's explanation that the change was made forbusiness efficiency plausible, but the change was inany event minimal and its effect too insignificant,remote, and speculative to warrant setting aside theelection.2 Finally, it is our opinion that the para-graph about "loyalty" in the announcement did notconstitute objectionable conduct since the Em-ployer's notices to the employees, even prior to theunion campaign in the plant, contained similar ap-peals.In its objection 4(b) the Union contended that theEmployer's campaign propaganda constituted athreat that the employees would be adversely af-fected economically if they chose the Petitioner inthe election. The Acting Regional Director agreedand found that the Employer's campaign propagan-da warranted setting the election aside. We dis-agree.'In the absence of exceptions thereto, we adoptproformatheActing5, and 6 be overruled.Regional Director's recommendations that objections1, 2(b), 2(c),3, 4(a),'American Thermos Products Company,119 NLRB 557.169 NLRB No. 6 22DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Acting Regional Director cited numerousexcerpts from the Employer'sliteratureandspeeches,but these do not in all instances give anaccurate portrayal of their content.For example,the Acting Regional Director quoted,from a letterby the plant manager to the employees, datedDecember 27, 1966,the statement that"The unioncan do nothing to help.It can only hinder us." How-ever,he failed to take note of the first two pages ofthe letter which dealt with the business situation ofthe Company,the loss of condenser business as aresultof strong Japanese competition,and theeconomic problems facing the Company. Im-mediately preceding the sentence found offensiveby the Acting Regional Director are a series ofquestions,such as, "Can the union help us get backthe condenser business we have lost?"This pieceof literature, taken as a whole,presented the Em-ployer'sestimation of outside economic factorsover which the Union could have no control and theEmployer'sview that the Union could not helpsolve these problems.In a similar vein,the Acting Regional Directorrelied on a letter dated January 16 from the plantmanager to the employees which stated,in part,that,"I do not believe the union can do anything forus that we cannot do better for ourselves."Omittedfrom this excerpt is the additional language of theletter,"Ido not believe that the union can doanythingto help us get orders from customers forour color convergence coils."Again,the Employerwas merely amplifying its view that the Union couldbe of no helpin solving the economic problemsplaguingthe Company.Similarly, the othermaterial foundviolative bythe ActingRegionalDirector wasmerely an asser-tion of the Employer's views, neither cloaked withthreatsof reprisalsagainst employeesif the Unionshould winthe election,nor filled withintimationsthat the Employeralone controlledthe employees'status andwould not deal with the Union.An Employer is clearlypermitted to present hispartisanviewsof the economic condition of thecompany and its competitive position in the indus-try, aslong as theseare presentedin a noncoercivemanner.3The Employer's letters and speeches werewithin thepermissible limits of campaign propagan-da.Accordingly,as we haveoverruled the objectionsand asthe tally of ballots shows thatPetitioner hasnot receiveda majority of the valid votes cast, weshall certify the results of the election.CERTIFICATION OF RESULTS OFELECTIONIt is hereby certified that a majority of thevalid votes has not been cast for InternationalBrotherhood of Electrical Workers,AFL-CIO, andthat the said labor organization is not the exclusiverepresentative of the employees in the appropriateunit,within the meaning of Section 9(a) of the Na-tional Labor Relations Act, as amended.3Freeman Manufacturing Company,148 NLRB 577.